Exhibit 10.95 December 14, 2016 TO: The Board of Directors of Iridium Communications Inc. (the “Board”) RE: Compensation Program for Non-Employee Directors Adoption of 2017 Compensation Program for Non-Employee Directors The Board is being requested to adopt the 2017 compensation program for its non-employee members, which program will be effective as of January 1, 2017.The terms of the program are set forth in the Compensation Program for Non-Employee Directors (the “Program”) and are briefly summarized below.
